DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  
Claim 11, line 2 there appears to be an erroneous “\” present following the period at the end of the claim which needs to be removed.
Claim 13, line 6, the limitation “the projection surface” should be revised to read “the three-dimensional projection surface”.
Claim 13, line 14 the word “comparting” should be revised to read “comparing”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,080,004 (hereinafter referred to as US Patent ‘004). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, US Patent ‘004 claims a method of calibrating a projector (see Column 17, Line 29) comprising: receiving by a processing element a first calibration image of a first calibration pattern projected onto a projection surface (see Column 17, Lines 29-32); generating a perspective projection matrix by the processing element by modeling the projector as a pinhole device with a pinhole approximation to provide a first calibration approximation based on the first calibration image and the first calibration pattern (see Column 17, Lines 34-39); and determining by the processing element a two-dimensional non-linear mapping function to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation by analyzing the first calibration image to compensate for distortion characteristics inherent to the projector (see Column 17, Lines 39-41 and Column 18, Lines 1-4).
Regarding Claim 2, US Patent ‘004 claims the limitations of claim 1 as detailed above.
US Patent ‘004 further claims the first calibration pattern comprises a plurality of pattern elements (see Column 17, Lines 30-31).
Regarding Claim 3, US Patent ‘004 claims the limitations of claim 2 as detailed above.
US Patent ‘004 further claims detecting by the processing element the plurality of pattern elements using an image analysis algorithm (see Column 17, Lines 32-34) and 
Regarding Claim 4, US Patent ‘004 claims the limitations of claim 1 as detailed above.
US Patent ‘004 further claims the non-linear mapping function is determined based on the perspective projection matrix and the first calibration image (see Column 18, Lines 4-6).
Regarding Claim 5, US Patent ‘004 claims the limitations of claim 4 as detailed above.
US Patent ‘004 further claims the non-linear mapping function is determined by comparing by the processing element the first calibration image and the perspective projection matrix (see Column 18, Lines 4-6).
Regarding Claim 6, US Patent ‘004 claims the limitations of claim 1 as detailed above.
US Patent ‘004 further claims generating by the processing element a calibrated image by transforming the first calibration image using the non-linear mapping function (see Column 18, Lines 10-13).
Regarding Claim 7, US Patent ‘004 claims the limitations of claim 2 as detailed above.
	US Patent ‘004 further claims determining by the processing element a transformation amount for each of the pluralities of pattern elements (see Column 18, Lines 14-16).
Regarding Claim 8, US Patent ‘004 claims the limitations of claim 1 as detailed above.
US Patent ‘004 further claims creating by the processing element a look up table using the non-linear mapping function (see Column 18, Lines 17-19).
Regarding Claim 9, US Patent ‘004 claims the limitations of claim 8 as detailed above. 
US Patent ‘004 further claims interpolating by the processing element values within the look up table to increase the number of values (see Column 18, Lines 20-22).
Regarding Claim 10, US Patent ‘004 claims the limitations of claim 1 as detailed above.
US Patent ‘004 further claims receiving by the processing element a second calibration image of a second calibration pattern projected onto a projection surface, wherein the second calibration pattern is different than the first calibration pattern (see Column 18, Lines 23-27).
Regarding Claim 11, US Patent ‘004 claims the limitations of claim 10 as detailed above. 
US Patent ‘004 further claims generation of the perspective projection matrix further comprises analyzing the second calibration image and the second calibration pattern (see Column 18, Lines 28-31).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
In regards to claim 12, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the two-dimensional non-linear mapping function results in a second calibration approximation that is more accurate than the first calibration approximation.
This limitation in combination with the other limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
In regards to claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious that the at least one processing element, performs the following operations: generates a perspective projection matrix by modeling the laser projector as a pinhole device with a pinhole approximation to provide a first calibration approximation based on the first calibration image; and determines a distortion map for the laser projector that maps two-dimensional positions on a virtual image plane of the laser projector to three-dimensional positions on the three-dimensional projection surface by comparing the first calibration approximation to the first calibration image and the first calibration pattern to correct inaccuracies in the 
These limitations in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record. 
The dependent claims, claims 14-19, are likewise non-obvious over the prior art of record by virtue of their dependency upon allowable independent claim 13. 
In regards to claim 20, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a non-linear mapping function to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation and determine a distortion map to adjust for distortion intrinsic to the laser projector.
These limitations in combination with the other limitations of claim 20 renders the claim non-obvious over the prior art of record.
The dependent claim, claim 21, is likewise non-obvious over the prior art of record by virtue of its dependency upon allowable independent claim 20.
Raskar (US 2006/0209268) discloses a method of calibrating a projector (Figure 1; Element 110) comprising: 
receiving by a processing element (Figure 1; Element 150) a first calibration image (Figure 1; Element 180) of a first calibration pattern projected onto a projection surface (see Figure 1 and Paragraph [0024]); 
generating a perspective projection matrix (Paragraph [0028]; Element             
                
                    
                        P
                    
                    
                        P
                    
                
            
        ) by the processing element (Figure 1; Element 150) by modeling the projector (Figure 1; Element 110) as a pinhole device with a pinhole approximation to provide a first 
Raskar does not expressly disclose determining by the processing element a two-dimensional non-linear mapping function to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation by analyzing the first calibration image to compensate for distortion characteristics inherent to the projector.

Huebner (US 2013/0229396) discloses a system for calibrating a laser projector (Figure 13; Element 150) with non-uniform distortion characteristics comprising: 
A laser projector (Figure 13; Element 150), wherein the laser projector (Figure 13; Element 150) projects a first calibration pattern onto a three-dimensional projection surface (see Figure 13; wherein projector 150 is projecting calibration image 296 onto surfaces 224-226 which together constitute a 3D projection surface); 
a camera (Figure 13; Element 156), wherein the camera (Figure 13; Element 156) captures a first calibration image of the first calibration pattern projected onto the projection surface (see Paragraph [0153]; wherein it is disclosed that one or more image frames are captured); and 

generates a perspective projection matrix based on the first calibration image (see Figure 18; Step 106 and Paragraph [0153]); and determines a distortion map for the projector by analyzing the first calibration image and the first calibration pattern (see Figure 18; Step 114 and Paragraph [0158]).
Huebner does not expressly disclose that the at least one processing element generates a perspective projection matrix by modeling the laser projector as a pinhole device with a pinhole approximation to provide a first calibration approximation based on the first calibration image; and determines a distortion map for the laser projector that maps two-dimensional positions on a virtual image plane of the laser projector to three-dimensional positions on the three-dimensional projection surface by comparing the first calibration approximation to the first calibration image and the first calibration pattern to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation, wherein the distortion map determines distortion inherent to the laser projector.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882